

MDU RESOURCES GROUP, INC.
NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN




I.           Purpose


             The purpose of the MDU Resources Group, Inc. Non-Employee Director
Stock Compensation Plan is to provide ownership of the Company's stock to
non-employee members of the Board of Directors in order to improve the Company's
ability to attract and retain highly qualified individuals to serve as directors
of the Company and to strengthen the commonality of interest between directors
and stockholders.




II.           Definitions


When used herein, the following terms shall have the respective meanings set
forth below:


"Agent" means a securities broker-dealer selected by the Company and registered
under the Exchange Act.


"Annual Retainer" means the annual retainer payable by the Company to
Non-Employee Directors and shall include, for purposes of this Plan, meeting
fees, cash retainers and any other cash compensation payable to Non-Employee
Directors by the Company for services as a Director.


"Board" or "Board of Directors" means the Board of Directors of the Company.


"Committee" means a committee whose members meet the requirements of Section
IV(A) hereof, and who are appointed from time to time by the Board to administer
the Plan.


"Common Stock" means the common stock, $1.00 par value, of the Company.


"Company" means MDU Resources Group, Inc., a Delaware corporation, and any
successor corporation.


"Effective Date" means April 25, 1995.


"Employee" means any officer or other common law employee of the Company or of
any of its business units or divisions or of any Subsidiary.

 
 

--------------------------------------------------------------------------------

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Non-Employee Director" or "Participant" means any person who is elected or
appointed to the Board of Directors of the Company and who is not an Employee.


"Plan" means the Company's Non-Employee Director Stock Compensation Plan,
adopted by the Board on February 9, 1995, and approved by the stockholders on
April 25, 1995, as it has been and may be amended from time to time.


"Plan Year" means the period commencing on the Effective Date of the Plan and
ending the next following December 31 and, thereafter, the calendar year.


"Stock Payment" means that portion of the Annual Retainer to be paid to
Non-Employee Directors in shares of Common Stock rather than cash for services
rendered as a director of the Company, as provided in Section V hereof,
including that portion of the Stock Payment resulting from any election
specified in Section VI hereof.


"Subsidiary" means any corporation that is a "subsidiary corporation" of the
Company, as that term is defined in Section 424(f) of the Internal Revenue Code
of 1986, as amended.




III.         Shares of Common Stock Subject to the Plan


              Subject to Section VII below, the maximum aggregate number of
shares of Common Stock that may be delivered under the Plan is 699,897
shares.  The Common Stock to be delivered under the Plan will be made available
from authorized but unissued shares of Common Stock, treasury stock or shares of
Common Stock purchased on the open market.  Shares of Common Stock purchased on
the open market shall be purchased by the Agent.




IV.          Administration


              A.           The Plan will be administered by a committee
appointed by the Board, consisting of two or more persons who are not eligible
to participate in the Plan.  Members of the Committee

 
2

--------------------------------------------------------------------------------

 

need not be members of the Board.  The Company shall pay all costs of
administration of the Plan.


              B.           Subject to and not inconsistent with the express
provisions of the Plan, the Committee has and may exercise such powers and
authority of the Board as may be necessary or appropriate for the Committee to
carry out its functions under the Plan.  Without limiting the generality of the
foregoing, the Committee shall have full power and authority (i) to determine
all questions of fact that may arise under the Plan, (ii) to interpret the Plan
and to make all other determinations necessary or advisable for the
administration of the Plan and (iii) to prescribe, amend and rescind rules and
regulations relating to the Plan, including, without limitation, any rules which
the Committee determines are necessary or appropriate to ensure that the Company
and the Plan will be able to comply with all applicable provisions of any
federal, state or local law.  All interpretations, determinations and actions by
the Committee will be final and binding upon all persons, including the Company
and the Participants.




V.           Determination of Annual Retainer and Stock Payments


              A.           The Board shall determine the Annual Retainer payable
to all Non-Employee Directors of the Company.


              B.           Each director of the Company who is a Non-Employee
Director at any time during the Plan Year shall receive on or about the
Wednesday following the Board's regularly-scheduled November meeting a Stock
Payment with a value of $110,000 as a portion of the Annual Retainer payable to
such director for the Plan Year in which such date occurs.  The Stock Payment
shall be equal to the number of whole shares of Common Stock determined (i) if
the shares are original issue or treasury stock, by dividing $110,000 by the
closing price of the Common Stock on the New York Stock Exchange on the grant
date and (ii) if the shares are purchased on the open market, by dividing
$110,000 by the weighted average price paid to purchase shares for the
Non-Employee Directors for that Stock Payment, excluding any related brokerage
commissions or other service fees.  Any fractional shares shall be paid in
cash.  The Stock Payment shall be prorated for any Non-Employee Director who
does not serve the entire Plan Year by multiplying $110,000 by a fraction, the
numerator of which is the number of actual or expected months (with a partial
month counted as a full month) of service on the Board during the Plan Year and
the denominator of which is

 
3

--------------------------------------------------------------------------------

 

twelve.  Certificates evidencing the shares of Common Stock constituting Stock
Payments shall be registered in the respective names of the Participants and
shall be issued to each Participant.  The cash portion of the Annual Retainer
shall be paid to Non-Employee Directors at such times and in such manner as may
be determined by the Board of Directors.




VI.         Election to Increase Amount of Stock Payment


              In lieu of receiving the cash portion of the Annual Retainer for
any Plan Year, a Participant may make a written election to reduce the cash
portion of such Annual Retainer by a specified dollar amount and have such
amount applied to purchase additional shares of Common Stock of the
Company.  The election shall be made on a form provided by the Committee and
must be returned to the Committee on or before the last business day of the year
prior to the year in which the election is to be effective.  The election form
shall state the amount by which the Participant desires to reduce the cash
portion of the Annual Retainer, which shall be applied toward the purchase of
Common Stock; provided, however, that no fractional shares shall be
purchased.  Stock to be delivered to Participants pursuant to this election
shall be delivered in December of each year.  Cash in lieu of any fractional
share shall be paid to the Participant.  An election shall continue in effect
until changed or revoked by the Participant.  No Participant shall be allowed to
change or revoke any election for the then current year, but may change an
election for any subsequent Plan Year.  All shares of Common Stock received
pursuant to an election under this Article VI must be held by a Participant for
six months after receipt thereof.




VII.        Adjustment For Changes in Capitalization


              In the event of any equity restructuring, such as a stock
dividend, stock split, spinoff, rights offering or recapitalization through a
large, nonrecurring cash dividend, the Committee shall cause an equitable
adjustment to be made in the maximum number of shares and/or the kind of shares
of Common Stock that may be delivered under the Plan to prevent dilution or
enlargement of rights. In the event of any other change in corporate
capitalization, such as a merger, consolidation or liquidation, the Committee
may, in its sole discretion, cause an equitable adjustment as described in the
foregoing sentence to be made to prevent dilution or enlargement of rights.

 
4

--------------------------------------------------------------------------------

 

Adjustments made by the Committee pursuant to this Section VII shall be final,
binding and conclusive.  The maximum number of shares issuable under the Plan as
a result of any such adjustment shall be rounded down to the nearest whole
share.




VIII.       Amendment and Termination of Plan


             The Board will have the power, in its discretion, to amend, suspend
or terminate the Plan at any time provided; however, that no amendment that is
required by law, rule or regulation to be approved by the Company’s stockholders
shall be effective unless such amendment shall be approved by the requisite vote
of stockholders of the Company entitled to vote thereon.




IX.         Effective Date and Duration of the Plan


              The Plan became effective upon the Effective Date, and shall
remain in effect, subject to the right of the Board of Directors to terminate
the Plan at any time pursuant to Section VIII, until all shares subject to the
Plan have been purchased or acquired according to the Plan's provisions.




X.           Miscellaneous Provisions


              A.           Continuation of Directors in Same Status


              Nothing in the Plan or any action taken pursuant to the Plan shall
be construed as creating or constituting evidence of any agreement or
understanding, express or implied, that the Company will retain a Non-Employee
Director as a director or in any other capacity for any period of time or at a
particular retainer or other rate of compensation, as conferring upon any
Participant any legal or other right to continue as a director or in any other
capacity, or as limiting, interfering with or otherwise affecting the right of
the Company to terminate a Participant in his capacity as a director or
otherwise at any time for any reason, with or without cause, and without regard
to the effect that such termination might have upon him as a Participant under
the Plan.


              B.           Compliance with Government Regulations


              Neither the Plan nor the Company shall be obligated to issue any
shares of Common Stock pursuant to the Plan at any

 
5

--------------------------------------------------------------------------------

 

time unless and until all applicable requirements imposed by any federal and
state securities and other laws, rules and regulations, by any regulatory
agencies or by any stock exchanges upon which the Common Stock may be listed
have been fully met.  As a condition precedent to any issuance of shares of
Common Stock and delivery of certificates evidencing such shares pursuant to the
Plan, the Board or the Committee may require a Participant to take any such
action and to make any such covenants, agreements and representations as the
Board or the Committee, as the case may be, in its discretion deems necessary or
advisable to ensure compliance with such requirements.  The Company shall in no
event be obligated to register the shares of Common Stock deliverable under the
Plan pursuant to the Securities Act of 1933, as amended, or to qualify or
register such shares under any securities laws of any state upon their issuance
under the Plan or at any time thereafter, or to take any other action in order
to cause the issuance and delivery of such shares under the Plan or any
subsequent offer, sale or other transfer of such shares to comply with any such
law, regulation or requirement.  Participants are responsible for complying with
all applicable federal and state securities and other laws, rules and
regulations in connection with any offer, sale or other transfer of the shares
of Common Stock issued under the Plan or any interest therein including, without
limitation, compliance with the registration requirements of the Securities Act
of 1933, as amended (unless an exemption therefrom is available), or with the
provisions of Rule 144 promulgated thereunder, if applicable, or any successor
provisions.  Certificates for shares of Common Stock may be legended as the
Committee shall deem appropriate.


              C.           Nontransferability of Rights


              No Participant shall have the right to assign the right to receive
any Stock Payment or any other right or interest under the Plan, contingent or
otherwise, or to cause or permit any encumbrance, pledge or charge of any nature
to be imposed on any such Stock Payment (prior to the issuance of stock
certificates evidencing such Stock Payment) or any such right or interest.


              D.           Severability


              In the event that any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.

 
6

--------------------------------------------------------------------------------

 

              E.           Governing Law


              To the extent not preempted by Federal law, the Plan shall be
governed by the laws of the State of Delaware.



 
7

--------------------------------------------------------------------------------

 
